English, Ch. J., dissenting: Being unable to concur with my brother judges in the conclusion which they have reached in this case, I will briefly express the grounds of my dissent. But for the ante-nuptial contract entered into between Mrs. Govan and her husband, the principal in the writing sued on, the debt would have been extinguished as to him by their marriage, and he being discharged by her voluntary act of entering into the marriage, the sureties would also have been released. But, by virtue of the ante-nuptial contract, the obligation remained her separate property after the marriage, the debt was not extinguished thereby, nor the husband, nor, of course, the sureties released from the obligation, but it continued to be valid and binding against principal and sureties in her hands. Otherwise, the reservation in the ante-nuptial contract in her favor was worthless as to the obligation in question. The effect of the marriage was merely to suspend the wife’s right of action against her husband upon the obligation, in the court of law, and transfer it to the court of equity. Id other words, the effect of the marriage was not to impair the obligation of the contract, nor to destroy the wife’s right of action upon it against her husband, but merely to shift the forum in which the remedy was to be asserted. Burleigh v. Coffin, N. H. (2 Foster) 118; Power v. Lester, 17 Howard (N. Y.), 413; Boatright v. Wingate et al., 2 Constitutional (S. C.) Rep., 521. But the bond being preserved to the wife as her separate property by the ante-nuptial contract, the statute gave her the right to sue any of the obligors, other than her husband, upon it, in her own name in the court of law. Gantt’s Digest, secs. 4487, 4194. Moore, the appellee, one. of the makers of the bond, has no cause to complain that she sued him only. This she could have done if she had never married Govan, for the bond being upon its face joint and several, she had the right before the marriage to sue all or any of the makers. As between them and her, they were all principals, and severally, as well as jointly, liable. As between Govan (who became her husband) and <the other makers of the bond, the relation of principal and sureties existed (though this did not appear on ,the face of the obligation), but she was not bound to sue the principal before or after the marriage, unless notified by the sureties to do so under the statute. Gantt’s Digest, sec. 5696. Whether the sureties ever gave her any notice to sue her husband or not does not appear in this case.. But suppose they had given her notice to sue, she could have brought her suit on the chancery side of the court below upon the bond, against her husband and the other obligors, and obtained a decree against all of them for the debt, and the husband, as between him and the sure-, ties, being primarily bound to pay the debt, the court could have directed the decree to be satisfied by execution against his property, if he had any, and prevented the wife from resorting to the property of the sureties for satisfaction until the effects of the husband were exhausted. And if he had no property, the court could have directed the matter of contribution as between the sureties. And thus the suit in chancery could have been made more protective and convenient to the sureties than a suit at law would have been on such notice, had the marriage not taken place, and the sureties would have obtained all the benefit intended to be conferred upon them by the statute, and its purpose would have been substantially accomplished. Moreover, suppose the court below had rendered judgment in this suit in favor of the appellant against the appellee, and he had paid the debt, he could have sued the husband (his principal) for the amount, or moved for judgment against him in the same court, under the statute (Gantt’s Digest, p. 1001-2), just the same as if the appellant had never married the principal, and forced the appellee to pay the debt. Again, when the appellee was sued alone at law, in this case,, he might, perhaps, by proper pleading, have had the cause transferred to the equity side of the court, made the husband and the co-securities parties, and procured a decree to be rendered to enforce the primary liability of the husband, etc., as above indicated. Rees v. Berrington, 3 leading cases in equity (Hare and Wallace), 547; Hempstead et al. v. Watkins, adm’r., 6 Ark.,, 354. I cannot see how the marriage of the appellant with the principal debtor worked any substantial prejudice to the rights of the appellee as a surety, and, with all due deference to the opinion of my brother judges, think the judgment of the court below should be reversed.